Citation Nr: 0740162	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 
1976 to July 1997.  That service included several periods of 
active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disorder.  The Board 
remanded the claim for additional development in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In an October 2007 statement, the veteran requested a travel 
board hearing to be held at the RO in Jackson, Mississippi.  
As such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO Jackson, 
Mississippi.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

